Name: Commission Regulation (EEC) No 3175/90 of 31 October 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/50 Official Journal of the European Communities 1 . 11 . 90 COMMISSION REGULATION (EEC) No 3175/90 of 31 October 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3136/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 f), as last amended by Regulation (EEC) No 3115/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III . Article 2 This Regulation shall enter into force on 1 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No 172, 30. 9 . 1966, p. 3025/66. 2) OJ No L 280, 29 . 9 . 1989, p. 2. 3) OJ No L 164, 24. 6 . 1985, p. 11 . *) OJ No L 299, 30 . 10 . 1990, p. 42. *) OJ No L 167, 25. 7 . 1972, p. 9 . 6) OJ No L 201 , 31 . 7 . 1988, p. 11 . 0 OJ No L 268 , 29 . 9 . 1990, p. 76. «) OJ No L 296, 27. 10 . 1990, p. 56. O OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47 . (") OJ No L 183, 3 . 7 . 1987, p. 18 . 1 . 11 . 90 Official Journal of the European Communities No L 304/51 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 0,000 20,752 0,000 0,000 19,931 0,000 27,000 20,030 0,000 26,758 19,788 0,000 27,036 20,066 0,000 27,232 20,262 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) - Italy (Lit)  Greece (Dr) 48,85 55,05 1 007,64 163,85 186,35 18,236 15,943 36 554 4 440,70 46,92 52,87 967,78 157,37 178,98 17,515 15,283 35 107 4 213,55 47,15 53,13 972,58 158,15 179,87 17,602 15,344 35 282 4 196,82 46,58 52,49 960,83 156,24 1,77,69 17,389 15,121 34 856 4 105,12 47,24 53,23 974,33 158,43 180,19 17,634 15,338 35 345 4 167,86 47,78 53,85 985,12 159,98 181,95 17,806 15,423 35 690 4 134,40 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 791,98 0,00 5 621,30 5 639,07 5 639,07 5 572,98 5 572,98 5 631,02 5 631,02 5 634,26 5 634,26 1 . 11 . 90No L 304/52 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 1,030 23,252 0,000 1,030 22,431 0,340 29,500 22,530 0,098 29,258 22,288 0,376 29,536 22,566 0,572 29,732 22,762 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 54,74 61,68 1 129,03 183,59 208,80 20,433 17,891 40 957 4 997,96 52,81 59,50 1 089,17 177,11 201,43 19,712 17,231 39 511 4 770,81 53,04 59,76 1 093,97 177,89 202,32 19,799 17,293 39 685 4 754,09 52,47 59,12 1 082,22 175,98 200,14 19,586 17,069 39 259 4 662,38 53,12 59,86 1 095,72 178,17 202,64 19,830 17,287 39 749 4 725,12 53,67 60,48 1 106,51 179,72 204,40 20,003 17,372 40 094 4 691,66 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 0,00 238,26 0,00 117,97 129,59 129,59 86,00 86,00 128,36 128,36 135,08 135,08 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 214,94 6 313,67 214,94 6 142,99 6 160,76 6160,76 6 094,67 6 094,67 6 152,71 6 152,71 6 155,95 6 155,95 No L 304/531 . 11 . 90 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 8,600 0,000 26,313 8,600 0,000 26,189 28,130 37,163 24,923 28,527 37,559 25,319 28,858 37,890 25,650 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 61,95 69,80 1 277,66 207,76 236,29 23,123 20,250 46 349 5 658,41 61,65 69,47 1 271,64 206,78 235,17 23,014 20,145 46 131 5 594,51 58,67 66,11 1 210,17 196,78 223,81 21,902 19,115 43 901 5 243,78 59,61 67,16 1 229,40 199,91 227,36 ! 22,250 19,397 44 598 5 302,55 60,38 68,04 1 245,47 202,52 230,33 22,541 19,656 45 181 5 377,26 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 314,91 4 655,47 1 314,91 4 638,54 4 375,56 4 448,69 4 427,60 4 500,77 4 478,03 4 551,20 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 232,57 8 052,63 0,00 8 206,37 8 027,01 7 760,43 7 933,83 7 760,43 7 826,11 8 000,99 7 826,11 7 895,22 8 071,64 7 895,22 3 . Compensatory aids :  in Spain (Pta) 4 629,41 4 611,25 _ 4. Special aid :  in Portugal (Esc) 8 052,63 8 027,01    (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,060940 2,322860 42,411100 6,901550 7,868900 0,768765 0,696706 1 543,30 207,84300 181,39600 129,12100 2,057720 2,319060 42,362400 6,900100 7,867840 0,769430 0,698894 1 544,23 210,83400 181,89500 129,56700 2,054780 2,315600 42,315200 6,898090 7,868600 0,769471 0,701023 1 545,23 213,30500 182,50500 129,98100 2,052460 2,312450 42,254300 6,896640 7,866070 0,769985 0,702627 1 546,26 215,16300 183,53500 130,41800 2,052460 2,312450 42,254300 6,896640 7,866070 0,769985 0,702627 1 546,26 215,16300 183,53500 130,41800 2,045560 2,304760 42,121000 6,892940 7,868800 0,771508 0,706803 1 549,72 220,15600 185,99100 131,57500